                 Case 2:20-cr-00092-JAM Document 52 Filed 01/25/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-092-JAM
12                                 Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
                                                          RESTITUTION HEARING; [PROPOSED]
13                          v.                            FINDINGS AND ORDER
14   JEREMY ELGUEZ,                                       DATE: January 26, 2021
                                                          TIME: 9:30 a.m.
15                                Defendant.              COURT: Hon. John A. Mendez
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for a restitution hearing on January 26, 2021.

21          2.      By this stipulation, the parties now move to continue the restitution hearing until

22 February 9, 2021.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The Mandatory Victims Restitution Act provides that “if the victim’s losses are

25          not ascertainable by the date that is 10 days prior to sentencing,” the court “shall set a date for

26          the final determination of the victim’s losses, not to exceed 90 days after sentencing.” 18 U.S.C.

27          § 3664(d)(5). While February 9, 2021 is ninety-one days from the date Elguez was sentenced,

28          the sentencing court retains the power to order restitution past the ninety day deadline in certain


      STIPULATION REGARDING CONTINUANCE OF                1
      RESTITUTION HEARING
             Case 2:20-cr-00092-JAM Document 52 Filed 01/25/21 Page 2 of 2


 1        situations. Dolan v. United States, 560 U.S. 605 (2010); see also United States v. Fu Sheng Kuo,

 2        620 F.3d 1158 (9th Cir. 2010).

 3               b)      The parties are working together to ascertain the appropriate restitution amount to

 4        be ordered. Both parties agree to this continuance. The government has conferred with the

 5        victim, the United States Postal Service, who also agrees to this continuance.

 6

 7        IT IS SO STIPULATED.

 8

 9
     Dated: January 22, 2021                              MCGREGOR W. SCOTT
10                                                        United States Attorney
11
                                                          /s/ TANYA B. SYED
12                                                        TANYA B. SYED
                                                          Assistant United States Attorney
13

14
     Dated: January 22, 2021                              /s/ HANNAH LABAREE
15                                                        HANNAH LABAREE
16                                                        Counsel for Defendant
                                                          Jeremy Elguez
17

18

19
                                           FINDINGS AND ORDER
20
          IT IS SO FOUND AND ORDERED this 25th day of January, 2021.
21

22                                                  /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
23                                                  UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28

     STIPULATION REGARDING CONTINUANCE OF             2
     RESTITUTION HEARING
